     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.958 Page 1 of 9




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                             MEMORANDUM DECISION AND
                                                          ORDER DENYING MOTION FOR
                               Plaintiff,                 COMPASSIONATE RELEASE

    v.
                                                          Case No. 2:12-cr-00062-DN
    SPENCER SCOTT MCDOUGAL,
                                                          District Judge David Nuffer
                               Defendant.


           Defendant filed a motion seeking compassionate release or immediate placement in home

confinement. 1 The government and the United States Probation Office oppose Defendant’s

Motion. 2 While Defendant has serious health conditions, he fails to demonstrate that his

circumstances constitute extraordinary and compelling reasons to justify compassionate release.

Also, because jurisdiction is lacking to order Defendant’s placement in home confinement,

Defendant’s Motion 3 is DENIED.

                                                     DISCUSSION

                                 Defendant’s Motion is procedurally proper

           “The First Step Act . . . modified 18 U.S.C. § 3582(c) to allow a defendant federal

prisoner to file [a] motion [for compassionate release or a sentence modification] with the court




1
 Spencer McDougal’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1) (“Motion”), docket
no. 117, filed under seal July 9, 2020.
2
 United States’ Response in Opposition to Defendant’s Emergency Motion for Compassionate Release and
Reduction of Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (“Response”), docket no. 119, filed under seal July 17,
2020; First Step Act Relief Recommendation (“Recommendation”), docket no. 121, filed under seal July 27, 2020.
3
    Docket no. 117, filed under seal July 9, 2020.
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.959 Page 2 of 9



him or herself.” 4 However, to file such a motion, a defendant must have “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 5 If one of these requirements is satisfied, “a court may

reduce a defendant’s sentence if it finds that ‘extraordinary and compelling reasons warrant such

a reduction,’ and that such reasons ‘could not reasonably have been foreseen by the court at the

time of sentencing.’” 6 In making this determination, the court must also consider the factors set

forth in 18 U.S.C. § 3553(a) to the extent they are applicable. 7

           Defendant submitted a request for relief under the First Step Act to the Warden at FCI

Terminal Island on May 8, 2020. 8 The Warden denied Defendant’s request on June 9, 2020. 9

And on July 1, 2020, Defendant filed his Motion. 10 Therefore, the Motion is procedurally proper

and its merits may be addressed. 11

                   Defendant fails to demonstrate that his circumstances constitute
               extraordinary and compelling reasons to warrant compassionate release

           Defendant argues that because his medical conditions place him in the high risk category

of suffering serious complications or death if he contracts COVID-19, extraordinary and

compelling reasons exist to warrant compassionate release. 12 Defendant asserts that he is 63


4
 United States v. Williams, No. 2:17-cr-00417-DAK, 2020 WL 806026, *1 (D. Utah Feb. 18, 2020) (citing 18
U.S.C. § 3582(c)(1)(A); United States v. Willis, 382 F.Supp.3d 1185, 1187 (D. N.M. 2019)).
5
    18 U.S.C. § 3582(c)(1)(A) (emphasis added).
6
    Williams, 2020 WL 806026, *1 (quoting 18 U.S.C. § 3582(c)(1)(A)(i); 28 C.F.R. § 571.60).
7
    18 U.S.C. § 3582(c)(1).
8
    Motion at 5; Response at 7.
9
    Motion at 5; Response at 7.
10
  Defendant originally filed his Motion on July 1, 2020. Docket no. 114, filed under seal July 1, 2020. He later
refiled the Motion on July 9, 2020 to correct a filing error. Docket no. 117, filed under seal July 9, 2020.
11
     18 U.S.C. § 3582(c)(1)(A).
12
     Motion at 1-2, 9-12.



                                                                                                                   2
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.960 Page 3 of 9



years old; has served over half of his 222-month prison sentence; and suffers from asthma,

obesity, high blood pressure, Crohn’s Disease, high cholesterol, autoimmune disease, carpal

tunnel syndrome, chronic cough, rhinitis, edema, borderline diabetes, cognitive decline, disorder

of breast, otitis media, sinusitis, peripheral neuropathy, chronic low back pain, generalized

muscle weakness, and facial paralysis. 13 Defendant also asserts that he is a model inmate and in

the low risk category for reoffending. 14 And if granted relief, Defendant will reside with his wife

in Taylorsville, Utah, and will be supported by his wife and brothers, who will provide him with

resources to participate in therapy and counseling. 15

            The phrase “extraordinary and compelling reasons” is not defined in the statute.

However, the United States Sentencing Commission (“USSC”) has defined the phrase “to

include serious medical conditions and the age of the defendant.” 16 The USSC policy statement

is not binding for purposes of Defendant’s Motion. 17 But it does provide helpful considerations

for determining whether Defendant’s circumstances constitute extraordinary and compelling

reasons to warrant relief. Specifically, the policy statement provides that “extraordinary and

compelling reasons” exist for medical conditions when:

                        (i) the defendant is suffering from a terminal illness (i.e., a serious and
                        advanced illness with an end of life trajectory). A specific prognosis of life
                        expectancy (i.e., a probability of death within a specific time period) is not
                        required. Examples include metastatic solid-tumor cancer, amyotrophic
                        lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

                        (ii) the defendant is (a) suffering from a serious physical or medical
                        condition, (b) suffering from a serious functional or cognitive impairment,

13
     Id. at 1-3, 10.
14
     Id. at 2, 4, 13.
15
     Id. at 12.
16
  Williams, 2020 WL 806026, *1 (quoting United States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 2422601, *2
(D. N.M. June 10, 2019)).
17
     United States v. Maumau, No, 2:08-cr-00758-TC-11, 2020 WL 806121, *4 (D. Utah Feb. 18, 2020).



                                                                                                             3
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.961 Page 4 of 9



                   or (c) experiencing deteriorating physical or mental health because of the
                   aging process, that substantially diminishes the ability of the defendant to
                   provide self-care within the environment of a correctional facility and
                   from which he or she is not expected to recover. 18

“Extraordinary and compelling reasons” exist for a defendant’s age when the defendant:

                   (i) is at least 65 years old; (ii) is experiencing a serious deterioration in
                   physical or mental health because of the aging process; and (iii) has served
                   at least 10 years or 75 percent of his or her term of imprisonment,
                   whichever is less. 19

“Extraordinary and compelling reasons” also include circumstances where “there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with,” the

defendant’s medical conditions and age. 20

           Defendant fails to demonstrate that his medical conditions constitute an extraordinary and

compelling reason to warrant relief. Defendant has several infirmities. 21 And these conditions

place Defendant in the high risk category of suffering serious complications or death if

Defendant contracts COVID-19. 22 However, Defendant does not assert that he is suffering from

a terminal illness. There is only the potential for serious complications if Defendant contracts

COVID-19. Defendant also provides no evidence or argument regarding his likelihood of

recovery from his medical conditions, or that he is unable to provide self-care. Defendant does

assert that he cannot receive treatment for some of his conditions (in particular, his facial

paralysis, which comes and goes, and the cause of which is unknown) due to current restrictions


18
     U.S.S.G. 1B1.13 at Commentary Application Notes 1(A).
19
     Id. at Commentary Application Notes 1(B).
20
  Id. at Commentary Application Notes 1(D). Certain family circumstances may also constitute “extraordinary and
compelling reasons” to warrant relief. Id. at Commentary Application Notes 1(C). But such family circumstances
are not applicable in this case.
21
  Motion at 1-3, 10; BOP Medical Records, docket no.117-1, filed under seal July 9, 2020, docket no. 119-1, filed
under seal July 17, 2020.
22
   Motion at 1-3, 10; BOP Medical Records; https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited July 30, 2020).



                                                                                                                    4
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.962 Page 5 of 9



at FCI Terminal Island. 23 But his prison medical records indicate that he is receiving medical

attention, treatment, and medication for his conditions. 24 And Defendant acknowledges that FCI

Terminal Island is a low-security correctional institution that presumptively specializes in

housing prisoners that require long-term medical and mental health care. 25 On this record,

Defendant fails to demonstrate that his circumstances rise to the level of a serious physical or

medical condition; suffering from a serious functional impairment; or deteriorating physical

health that substantially diminish his ability to provide self-care within a correctional facility.

           Defendant also fails to meet extraordinary and compelling reasons to warrant relief based

on his age. Defendant is 63 years old. 26 He has not demonstrated that his medical conditions rise

to the level of serious deterioration in physical health because of the aging process. And

Defendant has not served at least 10 years or 75 percent of his prison term. He has served just

over half of his 222-month prison sentence. 27

           Additionally, the combination of Defendant’s medical conditions and age, and the current

COVID-19 pandemic do not constitute extraordinary and compelling reasons to warrant relief.

Defendant’s medical conditions and age put him in the high risk category for serious

complications or death if he contracts COVID-19. 28 And Defendant asserts that the following

conditions of his confinement put him at risk of contracting COVID-19:




23
  Motion at 3, 11; Reply in Support of Spencer McDougal’s Motion for Compassionate Release (“Reply”) at 4,
docket no. 120, filed under seal July 22, 2020.
24
     BOP Medical Records.
25
     Motion at 7.
26
     Motion at 2.
27
     Id.
28
   Id. at 1-3, 10; BOP Medical Records; https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited July 30, 2020).



                                                                                                               5
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.963 Page 6 of 9



            •    Defendant is housed in a 9’ x 12’ cell with another inmate;

            •    Defendant receives meals and other necessities through contact with prison staff;

            •    Defendant uses bathrooms, showers, and dining facilities used by hundreds of
                 inmates;

            •    Defendant lacks access to cleaning supplies;

            •    FCI Terminal Island has had 673 confirmed inmate cases of COVID-19
                 (approximately a 70% infection rate) and 10 inmate deaths; and

            •    Defendant does not control his environment and has no ability to make choices about
                 following CDC guidelines and recommendations regarding COVID-19. 29

            However, Defendant also asserts that FCI Terminal Island has implemented substantial

restrictions on inmates and prison staff to limit personal interactions and curb the spread of

COVID-19. 30 These restrictions include canceling all programs, classes, and counseling for

inmates. 31 Indeed, the Bureau of Prisons has implemented stringent protocols in order to stop any

spread of COVID-19 to inmates and staff. These protocols include:

            •    All inmates in every institution are secured in their assigned cells for a period of at
                 least 14 days;

            •    Only limited group gathering is permitted to facilitate commissary, laundry, showers,
                 telephone, and computer access;

            •    All staff and inmates have been and will continue to be issued face masks and
                 encouraged to wear an appropriate face covering when in public areas when social
                 distancing cannot be achieved;

            •    All newly admitted inmates are screened for COVID-19 exposure and symptoms;

            •    Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum
                 of 14 days or until cleared by medical staff;




29
     Id. at 3, 7, 10-11; Reply at 3-4.
30
     Motion at 3.
31
     Id.



                                                                                                           6
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.964 Page 7 of 9



           •    Symptomatic inmates are placed in isolation until they test negative for COVID-10 or
                are cleared by medical staff as meeting CDC criteria for release from isolation;

           •    Prison staff are temperature checked before entering the facilities, and any staff
                member with a temperature of 100.4 degrees Fahrenheit or higher is barred from the
                facility;

           •    Staff members having a stuffy or runny nose may be placed on leave by a medical
                officer;

           •    Official travel for prison staff, and most training, has been cancelled;

           •    Social and legal visits at facilities have been suspended since March 13, 2020; and

           •    Expanded COVID-19 testing for inmates. 32

           FCI Terminal Island has been hard hit by the COVID-19 pandemic. 33 However, there are

currently only four inmate and five staff confirmed active COVID-19 cases. 34 On the other hand,

Utah has seen a recent spike in confirmed COVID-19 cases, with multiple days of record

numbers of confirmed positive cases. 35 And the area in which Defendant plans to reside if

released—Taylorsville, Utah—is located in a county with increased case rates and the state’s

highest number of confirmed cases, hospitalizations, and deaths. 36 Defendant may be able to

exercise more personal control over following CDC guidelines and recommendations if release.

But on this record, Defendant has not shown that he is more likely to contract COVID-19 in

custody than if released. Therefore, Defendant fails to demonstrate that the combination of his

medical condition and age, and the current COVID-19 pandemic constitute extraordinary and

compelling reasons to warrant relief.




32
     https://www.bop.gov/coronavirus (last visited July 29, 2020).
33
     Motion at 7; Reply at 4.
34
     https://www.bop.gov/coronavirus (last visited July 29, 2020).
35
     https://coronavirus.utah.gov/case-counts (last visited July 29, 2020).
36
     Id.



                                                                                                      7
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.965 Page 8 of 9



            Finally, the relevant factors set forth in 18 U.S.C. § 3553(a) do not support granting

Defendant compassionate release or a reduced sentence. Defendant was convicted of one count

of Production of Child Pornography, in violation of 18 U.S.C. § 2251(a). 37 He had no prior

criminal history. 38 However, the offense conduct included surreptitious recording of underage

victims, including a member of his household, while the victims were changing clothes or

naked. 39 Defendant also created an online persona of 17-year-old, which he used to communicate

with underage victims and have them send him explicit photographs of themselves. 40 Defendant

also admitted to sexually abusing one of his victims through skin-to-skin and over the clothing

contact on at least two occasions. 41 The offense carries a 15-year minimum mandatory

sentence. 42 Defendant was sentenced to 222 months, 43 which is greater than the minimum

mandatory, but 40 months below the low end of Defendant’s guideline range. 44 Defendant was

also sentenced to a life term of supervised release. 45 Importantly, he has not completed Sex

Offender therapy or treatment. 46

            The serious nature and circumstances of Defendant’s offense, his use of surreptitious

means and the Internet to perpetrate the crime, the appropriateness of the original 222-month

prison sentence, that time equivalent to the offense’s minimum mandatory sentence has not been



37
     Amended Judgment in a Criminal Case (“Judgment”) at 1, docket no. 108, filed Oct. 22, 2013.
38
     Presentence Investigation Report (“PSR”) ¶¶ 71-72, docket no. 118-2, filed under seal July 10, 2020
39
     Id. ¶¶ 7-23.
40
     Id.
41
     Id.
42
     18 U.S.C. § 2251(e).
43
     Judgment at 1.
44
     PSR ¶ 96.
45
     Judgment at 3.
46
     Recommendation; Motion at 13.



                                                                                                           8
     Case 2:12-cr-00062-DN Document 122 Filed 07/31/20 PageID.966 Page 9 of 9



served, and the need to protect the public from further crimes weigh heavily against granting

relief to Defendant. Therefore, Defendant has not demonstrated that his circumstances constitute

extraordinary and compelling reasons to warrant compassionate release or a reduced sentence.

                Jurisdiction is lacking over Defendant’s request for home confinement

           Defendant alternatively requests that he immediately be placed in home confinement to

serve the remainder of his sentence. 47 However, the authority to designate the place of an

inmate’s incarceration rests with the Bureau of Prisons, not the sentencing court. 48 “The Bureau

of Prisons is given this responsibility because the executive branch and not the judicial branch is

responsible for administering sentences.” 49 And “[n]otwithstanding any other provision of law, a

designation of a place of incarceration [by the Bureau of Prisons] is not reviewable by any

court.” 50 Therefore, jurisdiction is lacking over Defendant’s request for home confinement. The

relevant factors set forth in 18 U.S.C. § 3553(a) also do not support recommending to the Bureau

of Prisons under 18 U.S.C. § 3621(b) that Defendant be placed in home confinement.

                                                        ORDER

           THEREFORE, IT IS HEREBY ORDERED that Defendant’s Motion 51 is DENIED.

           Signed July 30, 2020.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Nuffer
                                                         United States District Judge



47
     Motion at 2, 14; Reply at 10-11.
48
     18 U.S.C. § 3621(b); United States v. Miller, 594 F.3d 1240, 1242 (10th Cir. 2010).
49
     United States v. Voda, 994 F.2d 149, 151-152 (5th Cir. 1993) (internal citations omitted).
50
     18 U.S.C. § 3621(b).
51
     Docket no. 117, filed under seal July 9, 2020.



                                                                                                      9
